Citation Nr: 1231810	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  03-12 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board has remanded the claim for a left ankle disorder for further development and consideration three times during this appeal.  The initial remand of this claim to the RO, via the Appeals Management Center (AMC), was in March 2004 and the second in April 2008.  The Board most recently remanded this claim in June 2012.  As for the right knee disorder, the Board also remanded this claim three times, initially in March 2004, again in April 2008, and most recently in December 2010.

In September 2007, so in the interim, the AMC granted another claim that also had been appealed - for service connection for asthma - and assigned an initial 10 percent rating retroactively effective from December 10, 2004.  The Veteran did not, in response, separately appeal either that initial rating or effective date, so that claim was no longer at issue when the Board remanded the several other claims in April 2008.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

In the December 2010 decision, the Board granted service connection for hypopigmented macules, denied a higher rating for a low back disability, but granted separate ratings, so additional compensation, for the associated neurological impairment affecting each lower extremity.  In addition to remanding the right knee disorder claim, the Board also remanded a claim for service connection for a pulmonary disorder (other than asthma).  Whereas the Board denied service connection for hemorrhoids, arthritis of the left ankle, and post-traumatic syndrome/headaches.

The Board also referred other claims to the RO, for service connection for tinea pedis (athlete's feet) and onychomycosis (infected toenails) because of positive nexus opinions that had been provided concerning these conditions during a September 2002 VA examination.  The Board could not initially consider these other claims, rather, the RO had to as the Agency of Original Jurisdiction (AOJ).  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The Veteran appealed the denial of his claims for service connection for hemorrhoids, arthritis of the left ankle, and post-traumatic syndrome/headaches to the United States Court of Appeals for Veterans Claims (Court/CAVC).  And in a September 2011 Order, granting a Joint Motion, the Court vacated the Board's decision to the extent it had denied these claims.  The Court remanded these claims to the Board for further development and readjudication in compliance with the instructions in the Joint Motion.

The parties requested that the Court not disturb the grant of service connection for the skin disorder and the Board's denial of a higher rating for mechanical back pain.  The Joint Motion also acknowledged the Court did not have jurisdiction to consider the claims for service connection for a pulmonary disorder (other than asthma) and a right knee disorder since the Board had remanded those claims instead of denying them.  See Breeden v. Principi, 17 Vet. App. 475, 478-79 (2004); Hampton v. Gober, 10 Vet. App. 481, 483 (1997).  See also Tyrues v. Shinseki, 23 Vet. App. 166, 180 (2009); Acosta v. Principi, 18 Vet. App. 53, 59 (2004).

In June 2012, the Board again remanded the claims for service connection for hemorrhoids, arthritis of the left ankle, and post-traumatic syndrome/headaches to the RO, via the AMC, for compliance with the September 2011 Court Order.


In July 2012, on remand, the AMC granted the claims for service connection for hemorrhoids and post-traumatic syndrome/headaches and assigned initial 0 percent ratings for these disabilities retroactively effective from July 25, 2002.  A separate July 2012 AMC decision also granted service connection for sarcoidosis, which also was initially rated as 0-percent disabling but, instead, retroactively effective from July 9, 2002, and for a lung disorder (lung primary tumor, undifferentiated adenocarcinoma) associated with the sarcoidosis, which received a temporary 100 percent convalescent rating under 38 C.F.R. § 4.30 retroactively effective from October 6, 2010.  This lung disorder will be reevaluated upon completion of a future examination in February 2013.  Service connection was granted, as well, for a scar on the upper left extremity associated with this lung primary tumor and an initial 0 percent rating assigned retroactively effective from October 6, 2010.  The Veteran has not, in response, separately appealed these initial ratings or effective dates, so these claims also are no longer at issue.  See again Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 

Consequently, the only remaining claims before the Board concern his entitlement to service connection for left ankle and right knee disorders, which the AMC continued to deny in a July 2012 supplemental statement of the case (SSOC).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of arthritis of the left ankle, as confirmed by X-ray findings.  And, while the July 2012 VA compensation examiner determined the Veteran has a current diagnosis of a left ankle sprain, the most probative (competent and credible) evidence of record indicates this disorder is unrelated to his military service.

2.  As for his right knee, the evidence of record list a diagnosis of degenerative joint disease (DJD) of this knee, so arthritis, and a right meniscal tear.  However, the most probative evidence of record also indicates these disorders are unrelated to his military service.


CONCLUSIONS OF LAW

1.  The Veteran's left ankle disorder was not incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The Veteran's right knee disorder also was not incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance upon receipt of a complete or substantially complete application for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court/CAV) held that these VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  But if notice was not provided prior to initially adjudicating the claim, or if provided it was inadequate or incomplete, then VA need only provide the required notice and readjudicate the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is still served and the Veteran given ample opportunity to participate effectively in the adjudication of his claim.  This, in effect, will rectify ("cure") the timing defect in the provision of the notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA has satisfied its duty to notify under the VCAA.  Specifically, the Veteran was sent letters in July 2002, March 2004, February and December 2006, May 2008, and in March 2011 advising him of the evidence and information necessary to substantiate his service-connection claims, as well as apprising him of his and VA's respective responsibilities in obtaining this evidence and information.  And as for the Dingess requirements, he was sent this notice by way of the December 2006 and May 2008 letters, which discussed the "downstream" disability rating and effective date elements of his claims.  And of equal or even greater significance, after providing that additional Dingess notice, the RO/AMC readjudicated the claims in the July 2010 and July 2012 SSOCs - including considering the additional evidence received in response to that additional notice.  See again Mayfield IV and Prickett, supra.  So any arguable timing defect in the provision of that additional notice has been rectified ("cured").

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U. S. Supreme Court made clear that VCAA notice errors are not presumptively prejudicial, instead, must be determined on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error but, above and beyond this, showing how it is unduly prejudicial, meaning outcome determinative of his claim.  He and his representative have not made any such pleading or allegation.

As concerning the duty to assist, the Veteran's service treatment records (STRs) and post-service VA treatment records have been obtained and considered.  He has not identified any additional, outstanding, records that have not been requested or obtained relevant to his claims for left ankle and right knee disorders.  

Additionally, he was provided VA examinations in April 2011 and July 2012, specifically addressing whether his right knee and left ankle disorders, respectively, are attributable to his military service.  The Board finds these examinations and opinions sufficient to decide these claims, as they are predicated on the facts.  Additionally, the VA examiners discussed the rationales for their opinions, relying on and citing to records they had reviewed.  And in obtaining these examinations and medical nexus opinions, there was compliance with the Board's December 2010 and June 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a Veteran is entitled, as a matter of law, to compliance with remand directives, and the Board itself commits error in failing to ensure this compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable to have "substantial", if not "exact", compliance).

Thus, the Board finds that VA has satisfied the duty to assist the Veteran with his claims.  In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).


So, in summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994) (observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

II.  Service-Connection Claims

The Veteran attributes his left ankle and right knee disorders to his military service, including especially to reported injuries in service.

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish entitlement to direct service connection, there generally must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and, (3) competent and credible evidence of a nexus between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases such as DJD, i.e., arthritis, are chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).


So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).


So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this particular case.  Regarding the first requirement for service connection, proof the Veteran has the claimed disabilities, there is no disputing he has left ankle and right knee disorders.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of this proof, there could be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

Concerning the right knee, an April 2005 VA treatment record list a diagnosis of DJD of the right knee, so arthritis, and the April 2011 VA compensation examiner diagnosed right knee medial meniscal tear.

Concerning the left ankle, the July 2012 VA compensation examiner determined the Veteran has a left ankle sprain.  However, despite his assertions to the contrary, there is no evidence of arthritis in this ankle at any point since the filing of this claim.  Arthritis must be objectively confirmed by X-ray, so his unsubstantiated lay allegation is insufficient reason to conclude he has this asserted condition.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  In fact, the July 2012 examiner determined there were no abnormal findings referable to this ankle.  So there is not the required radiographic confirmation of arthritis of the left ankle.  There is, nonetheless, indication of a sprain, so of present disability of this other sort.

Hence, resolution of the appeal of these claims turns on whether these disorders are attributable to the Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Regarding in-service incurrence of a relevant injury or disease involving his left ankle, the Veteran's STRs reflect complaints of left ankle pain in July 1967.  However, X-rays did not suggest any fracture; only swelling was observed.

As for his right knee, a March 1969 record shows swelling and tenderness of this knee secondary to trauma, so injury.  Again, though, X-rays were unremarkable.  Additionally, another March 1969 record specifically states there was no evidence of arthritis.

The report of the March 1969 Medical Board examination does not mention any complaints concerning either the left ankle or right knee.

The STRs thus show the Veteran had pertinent complaints concerning his left ankle and right knee while in service, but it is questionable whether his complaints necessarily were indicative of chronic or permanent disability.

His military service ended in July 1970.

There is no X-ray confirmation of arthritis in the left ankle or right knee, either at any time during his service or even within one year of his discharge from service, so meaning by July 1971.  As for his right knee, the first indication of arthritis, instead, was not until April 2005, so not until many years (indeed decades) after his separation from service.  Hence, he is not entitled to any presumption regarding 
in-service incurrence of either his left ankle or right knee disorder.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

It was not for many years after his July 1970 separation from service until there was any objective indication or confirmation of either of these disorders.  For the right knee, the first indication of a current disorder was not until April 2005, when he received a diagnosis of DJD of this knee.  And, for the left ankle, it was not until the VA examination in July 2012 that he received a diagnosis of left ankle sprain.  This is probative evidence against the notion these disorders date back to his military service.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  See, too, Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), however, the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of a claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  That is to say, the absence of any treatment during those many intervening years, according to Buchanan, is not necessarily dispositive or determinative of whether the Veteran was experiencing continuous symptoms of the type contemplated by 38 C.F.R. § 3.303(b) because the essence of § 3.303(b) is continuous symptoms, not continuous treatment for the symptoms.  Nevertheless, this negative inference is at least one factor in making this important determination, just not the only or sole factor.  Moreover, even the Court in Buchanan acknowledged the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence, to determine its ultimate probative value in relation to other items of evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Ultimately, the Board must consider all the evidence relevant to the claims, including the availability of medical records, the nature and course of the diseases or disabilities, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  But see, too, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) and Kahana v. Shinseki, 24 Vet. App. 428 (2011) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).

The Veteran's VA treatment records date from December 1975 to June 2011 and only note the existence of and treatment for a right knee disorder after 2005.  As for his left ankle, there is no indication of any complaints or treatment until the July 2012 VA examination.  And although this, alone, is not determinative of the claims, consider also that these doctors do not attribute the right knee and left ankle disorders to the Veteran's military service - and especially to any injuries he sustained during his service.


Thus, to answer this determinative issue of causation, the Board remanded the claim for the right knee disorder in December 2010 to have the Veteran undergo a VA compensation examination for a medical nexus opinion concerning the nature and etiology of this disorder.  During his April 2011 VA examination, the Veteran stated he was unsure how he initially had injured his knee but that he "banged his knees" on several occasions during his service.  He said he has pain medications from a lung surgery that also help to alleviate the pain and discomfort in this knee.  Upon objective physical examination, the examiner observed there was giving way and pain in the right knee, but no evidence of deformity, instability, stiffness, weakness, incoordination, dislocation, subluxation, locking, inflammations, or flare-ups.  The Veteran does not use a brace or any other assistive devices, and there is no limitation on standing or walking.  McMurray's Test was positive and the examiner noted tenderness in the medial joint line.  X-rays revealed no radiographic evidence of any bony or soft tissue pathology.  Consequently, the examiner provided a diagnosis of right medial meniscal tear and stated that it is less likely as not caused by or a result of the March 1969 injury in service.  So he disassociated the Veteran's present-day right knee disorder from his military service, and that injury in particular.  The examiner based this opinion on the fact that the Veteran's X-rays in service were negative, his separation examination as well, and since there was no additional indication of a right knee problem until the 2000s.  Thus, surmised this examiner, such a lengthy (40-year) gap makes a chronic condition and lineage to service less likely than not.  In rendering this opinion, the examiner reviewed the entire claims file, including as mentioned the Veteran's STRs.

Concerning the left ankle disorder, the Board remanded this claim for a VA compensation examination and medical nexus opinion in June 2012, in order to comply with the Court's September 2011 Order.  In July 2012, the Veteran was scheduled for this requested examination.  He stated that he was unsure whether he had injured this ankle while playing sports or whether he had fallen or after climbing, but he was sure he was treated in service.  Thereafter, he stated that he had pain from having to use this ankle while driving trucks with a standard clutch, and reported having aching and swelling as a consequence.  He is not currently receiving treatment for this ankle.  On objective physical examination, the examiner observed there was pain on movement of this ankle, and localized pain or tenderness on palpation.  The Veteran does not use any assistive devices or braces.  X-rays of this ankle were negative, including as mentioned insofar as confirming the Veteran does not have arthritis.  Consequently, the examiner determined there is no objective evidence of arthritis in this ankle.  And after reviewing the claims file, the examiner also determined the present left ankle disorder (referring to the sprain) was less likely than not incurred in or caused by injury in service.  In rendering this negative opinion, the examiner pointed out the STRs show only the one injury in 1967.  At that time, the treatment the Veteran received, including X-rays, did not reveal any fractures, only instead soft-tissue swelling.  This examiner also considered significant the over 40-year gap from the time of the injury in service until that examination, which was the only instance of complaints, evaluation or treatment of this ankle the Veteran had received since his discharge from service.  So this examiner also disassociated the Veteran's present-day left ankle disorder from his military service, including the injury cited in particular.

Hence, both the April 2011 and July 2012 VA examiners considered especially noteworthy the substantial amount of time-more than 40 years-which elapsed between the claimed precipitating events (injuries in service) and subsequent development or diagnoses pertaining to either the right knee or left ankle.  These VA compensation examiners had the benefit of reviewing the Veteran's entire claims file in rendering their unfavorable opinions.  They considered the specific types of injuries the Veteran had sustained in service and the findings noted in service in the aftermath of those injuries, as well as during the many years since.  Thus, their opinions had the proper factual foundation and predicate.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).


Moreover, there simply is no countervailing medical nexus evidence refuting these VA examiners' April 2011 and July 2012 unfavorable opinions.  The Veteran argues that he has suffered from these disorders since service.  And he is competent to report having experienced pain in his left ankle and right knee since his injuries in service.  But the ultimate probative value of his lay testimony concerning this is not just determined by the competency of his lay testimony, but also by its credibility in relation to the other relevant evidence in the file, including the VA examiners' unfavorable medical opinions.  In rendering a decision in this appeal, the Board must analyze the competency, credibility and consequent probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence, however, differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See, too, Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran has given differing accounts regarding just how long he has experienced relevant symptoms or been unable to specify the particular event that brought them on, which collectively tend to undermine his credibility.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

He also has a box full of records in several claims files concerning his evaluation and treatment since service, and although treated numerous times for other disorders, there was never mention of left ankle or right knee disorders until much more recently, and mostly only in connection with these claims for VA compensation benefits.  Had he, in fact, also been experiencing problems with his left ankle and right knee on those numerous earlier occasions, it seems only logical and stands to reason that he would have mentioned this, but he clearly did not, despite this opportunity when treated for his other disorders.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); and Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

One must also consider that conditions like arthritis are not readily amenable to mere lay diagnosis or probative comment regarding their etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease or rheumatic fever).  It is therefore worth reiterating that, although in-service notation of a condition does not require medical evidence where the condition is of a type as to which a lay person's observation is competent, and although prong (3) of Shedden does not require medical nexus evidence, because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.  Savage, 10 Vet. App. at 497.

So the Veteran merely saying he has experienced pain due to arthritis, at least concerning his right knee, since service is not tantamount to concluding he necessarily has had arthritis since service.

Therefore, in the absence of the required evidence establishing his left ankle and right knee disorders are attributable to his military service, and in fact medical nexus evidence entirely against this notion, the Board finds that the most probative (competent and credible) evidence is against his claims.  It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others, so long as the Board provides adequate reasons and bases.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  And since, for the reasons and bases discussed, the preponderance of the evidence is against his claims, there is no reasonable doubt to resolve in his favor, and his claims must be denied.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim of entitlement to service connection for a left ankle disorder is denied.

The claim of entitlement to service connection for a right knee disorder is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


